Case 16-12291-elf       Doc 49     Filed 06/05/20 Entered 06/05/20 11:45:30           Desc Main
                                   Document      Page 1 of 2

                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  IN RE:                                                 :
                                                         :
           Genevieve A. Lamar                            :      Case No.: 16-12291(ELF)
                                                         :
           Debtor                                        :      Chapter 13


    MOTION TO RECONSIDER THE MAY 13, 2020 ORDER DISMISSING THE
                        CHAPTER 13 CASE


           Comes Now, Genevieve A. Lamar, hereinafter referred to as “Debtor” and move

  this Honorable Court to vacate its May 13, 2020 Order Dismissing the instant matter and

  in support thereof aver the following:

           1.       The above captioned bankruptcy matter was filed as a Chapter 13 on or

  about April 1, 2016.

           2.       The Chapter 13 bankruptcy matter was assigned case number 16-12291.

           3.       The Chapter 13 Plan was confirmed by this Honorable Court on

  September 29, 2016.

           4.       On or about September 5, 2019 the Chapter 13 Trustee filed a Motion to

  Dismiss the instant matter for failure to make timely and regular Chapter 13 payments.

           5.       In furtherance of the Trustee’s Motion the instant matter was dismissed on

  May 13, 2020.

           6.       The Debtor made regular payments, unfortunately she was not aware of

  any delinquency and believed that she was current.

           7.       The Debtor is desirous of continuing to make regular and monthly Chapter

  13 Plan payments and will cure all sums due and owing to the trustee by or before the

  date of the hearing on this subject Motion.
Case 16-12291-elf      Doc 49    Filed 06/05/20 Entered 06/05/20 11:45:30          Desc Main
                                 Document      Page 2 of 2

            WHEREFORE, for the reasons stated herein, the Debtor respectfully requests

  that this Honorable Court Reconsider its May 13, 2020 Order dismissing the instant

  matter.



                                                      Respectfully submitted,

                                                      /s/ Brad J. Sadek, Esquire
  Dated: June 5, 2020                                 Brad J. Sadek, Esquire
                                                      Sadek and Cooper
                                                      1315 Walnut Street
                                                      Suite 502
                                                      Philadelphia, PA 19107
